Shaw, C. J.
The pauper did not acquire a settlement in Oakham. To obtain a settlement in the fourth mode, the person must have an estate of inheritance or freehold, in some town, and live on the same three years successively. Here, by the entry to foreclose by the mortgagee, he taking actual possession, and afterwards receiving the rents and profits, the pauper ceased to hold the estate as a freehold. Such an entry to foreclose is considered to many purposes as an eviction, and as the commencement of a new title. Goodwin v. Richardson, 11 Mass. 469 ; Ballard v. Carter, 5 Pick. 112; Tufts v. Adams, 8 Pick. 547.
The mortgagee, after such entry, took the rents and profits to his own use, subject only to account for the same, in case of redemption. Some of the cases state, that a right of *174redemption is an estate of inheritance. True, to some purposes, it is; and before entry to foreclose, it has all the characteristics of a freehold. But, after an entry to foreclose, the mortgagee retaining possession and taking the rents and profits, it is not an estate of inheritance, on which the owner can live as on his freehold, and therefore not within the statute. A remainder or reversion is real estate, descendible; but we doubt whether it would be an estate within the statute, because, although the owner might de facto live on it, as a lodger or servant, it would not be by right, as on his own freehold. So, here, though the pauper lived on the estate, it was not in right of his freehold, but by permission of a lessee of the mortgagee. And this distinguishes the case from that of Mount Washington v. Clarksburg, 19 Pick. 294. There, hough the mortgagee had obtained judgment, he had never entered; and the pauper occupied the estate, as of right, as his own freehold, uot accountable to any body for rents and profits.
The certificate indorsed on the mortgage deed, signed by the mortgagor, stating that the mortgagee had entered for condition broken, duly recorded, is made evidence by the statute (Rev. Sts. c. 107, § 2), fixing the time of the mortgagee’s entry to foreclose; and it is not competent for the defendants to avoid the effect of it, by proof, that he did not actually go upon the land. Defendants defaulted.